                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                                     3:13-cv-00386-FDW

    TERRANCE L. JAMES-BEY,                            )
                                                      )
                   Petitioner,                        )
                                                      )
           vs.                                        )                           ORDER
                                                      )
    RENOICE E. STANCIL,                               )
                                                      )
                  Respondent.                         )

         THIS MATTER is before the Court upon Petitioner Terrance L. James-Bey’s pro se

Motion to challenge the Court’s jurisdiction, dismiss counsel, and lift the stay in this case (Doc.

No. 31) and additional pro se Motion to lift the stay (Doc. No. 38). Petitioner is represented by

counsel.

         These are Petitioner’s seventh and eighth pro se motions in this action.1 The Court

reiterates its explanation in dismissing Petitioner’s previous pro se motions: the Constitution does

not confer a right to proceed simultaneously by counsel and pro se (Doc. Nos. 9, 12, 20). See

McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (finding no constitutional right to hybrid

representation); see also, United States v. Penniegraft, 641 F.3d 566, 569 n.1 (4th Cir. 2011)

(holding that where defendant is represented by counsel on appeal and his appeal is not submitted

pursuant to Anders v. California, 386 U.S. 738 (1967), defendant may not submit pro se briefing).

Absent credible evidence that Petitioner is no longer represented by counsel, the Court is not

obligated to consider his pro se filings. See Wiggins, 465 U.S. at 183.



1
 Additional background in this matter may be found in this Court’s June 4, 2018 Order (Doc. No. 20) dismissing
Petitioner’s pro se Motion for the Court to “exercise Article Three (3) authority to dissolve, dismiss, and quash all
criminal” matters related to “TERRANCE LAMONT JAMES” (Doc. No. 18) and pro se Motion to Amend (Doc.
No. 19).

                                                           1
       IT IS, THEREFORE, ORDERED that Petitioner’s pro se Motion to challenge the

Court’s jurisdiction, dismiss counsel, and lift the stay in this case (Doc. No. 31) and pro se Motion

to lift the stay (Doc. No. 38) are DISMISSED.


                                              Signed: September 6, 2019




                                                 2
